FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 29, 2006, is by and among LIONBRIDGE TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), LIONBRIDGE INTERNATIONAL (f/k/a Lionbridge
Technologies Ireland), a company formed under the laws of Ireland and a
Subsidiary of the Company (the “Irish Borrower”), LIONBRIDGE TECHNOLOGIES
HOLDINGS B.V., a company incorporated under the laws of The Netherlands with
corporate seat in Amsterdam and a Subsidiary of the Company (“Lionbridge
Holdings BV”), LIONBRIDGE OF EUROPE B.V., a company incorporated under the laws
of The Netherlands (“Lionbridge of Europe”; together with the Company, the Irish
Borrower and Lionbridge Holdings BV, the “Borrowers”), those Material Domestic
Subsidiaries of the Company party hereto (each a “US Guarantor” and
collectively, the “US Guarantors”), LIONBRIDGE HOLDINGS LUXEMBOURG S.A.R.L., a
company incorporated under the laws of Luxembourg (“Lionbridge Holdings Sarl”),
LIONBRIDGE LUXEMBOURG S.A.R.L., a company incorporated under the laws of
Luxembourg (“Lionbridge Sarl”), the Subsidiaries of the Irish Borrower and the
Dutch Borrowers party hereto (together with the Borrowers, the US Guarantors,
Lionbridge Holdings Sarl and Lionbridge Sarl, the “Foreign Guarantors” and each
a “Foreign Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders (defined below) under the Credit
Agreement (defined below) (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrowers, the US Guarantors, the Foreign Guarantors, certain banks
and financial institutions from time to time party thereto (the “Lenders”) and
the Administrative Agent are parties to that certain Credit Agreement dated as
of September 1, 2005 (as amended, modified, supplemented, or restated from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement,
as amended hereby);

WHEREAS, the Credit Parties have requested the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

1.1 New Definitions. The following definitions are hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

“First Amendment Effective Date” shall mean September 29, 2006.

“Lionbridge International Finance” shall mean Lionbridge International Finance,
a company formed under the laws of Ireland and a Subsidiary of the Irish
Borrower.

1.2 Amendment to Definition of Permitted Investments. The definition of
Permitted Investments set forth in Section 1.1 of the Credit Agreement is hereby
amended to add a new clause (n) and a new clause (o) to read as follows with the
appropriate grammatical and punctuation changes thereto:

(n) Investments in and loans to Lionbridge International Finance by Credit
Parties in an aggregate amount not to exceed $25,000,000 at any time
outstanding; and

(o) Investments in and loans to Lionbridge International Finance by Domestic
Subsidiaries that are not Credit Parties.

1.3 Amendment to Section 6.1(f). Section 6.1(f) is hereby amended and restated
in its entirety to read as follows:

(f) unsecured intercompany Indebtedness owed by Credit Parties (other than
Foreign Credit Parties) and their Domestic Subsidiaries to Subsidiaries of the
Company;

1.4 Amendment to Negative Covenants. A new Section 6.15 is hereby added to
Article VI of the Credit Agreement to read as follows:

Section 6.15 Lionbridge International Finance.

Except for intercompany Indebtedness, Lionbridge International Finance shall not
incur any Indebtedness nor grant any Liens upon any of its properties or assets
nor engage in any operations, business or activity other than (a) making loans
to and investing in the Credit Parties and their Subsidiaries, (b) receiving
deposits from the Credit Parties and their Subsidiaries, to the extent permitted
by Section 6.5, and (c) performing administrative functions in connection with
the foregoing operations and activities.

ARTICLE II
CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the First
Amendment Effective Date upon satisfaction of the following conditions (in form
and substance reasonably acceptable to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.

(b) Executed Consents. The Administrative Agent shall have received executed
consents, in the form of Exhibit A attached hereto, from the Required Lenders
authorizing the Administrative Agent to enter into this Amendment on their
behalf. The delivery by the Administrative Agent of a signature to this
Amendment shall constitute conclusive evidence that the consents from the
Required Lenders have been obtained.

(c) Fees and Expenses. The Borrower shall have paid in full all reasonable
out-of-pocket fees and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.

(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III
MISCELLANEOUS

3.1 Amended Terms. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under this Credit Agreement on or
prior to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 General Release. In consideration of the Administrative Agent, on behalf of
the Lenders, entering into this Amendment, each Credit Party hereby releases the
Administrative Agent, the Lenders, and the Administrative Agent’s and the
Lenders’ respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act under the Credit Agreement on or prior to the
date hereof, except, with respect to any such person being released hereby, any
actions, causes of action, claims, demands, damages and liabilities arising out
of such person’s gross negligence, bad faith or willful misconduct.

3.13 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

1

IN WITNESS WHEREOF the Credit Parties and the Administrative Agent (on behalf of
the Required Lenders) have caused this Amendment to be duly executed on the date
first above written.

          COMPANY:   LIONBRIDGE TECHNOLOGIES, INC.,

 
       
 
 
 

 
  a Delaware corporation  

 
       
 
  By:   /s/ Joseph Frank
 
       

Name: Joseph Frank
Title: Treasurer

         
IRISH BORROWER:
      LIONBRIDGE INTERNATIONAL
 
 
 

 
            (f/k/a LIONBRIDGE TECHNOLOGIES IRELAND),

 
            a company organized under the laws of Ireland

 
       
 
  By:   /s/ Rory J. Cowan
 
       

Name: Rory J. Cowan
Title: Director

          DUTCH BORROWERS:   LIONBRIDGE TECHNOLOGIES HOLDINGS B.V.,

 
       
 
 
 

 
            a company incorporated under the laws of The

 
       
 
  Netherlands  

 
       
 
  By:   /s/ Rory J. Cowan
 
       

Name: Rory J. Cowan
Title: Managing Director

LIONBRIDGE OF EUROPE B.V., a company incorporated under the laws of The
Netherlands

By: /s/ Rory J. Cowan
Name: Rory J. Cowan
Title: Managing Director


         
US GUARANTORS:
      VERITEST, INC.,
 
 
 

 
  a Delaware corporation  

 
       
 
  By:   /s/ Rory J. Cowan
 
       

Name: Rory J. Cowan
Title: President

2

MENTORIX TECHNOLOGIES INC.,
a California corporation

By: /s/ Rory J. Cowan
Name: Rory J. Cowan
Title: President


LIONBRIDGE US, INC.,


a Delaware corporation

By: /s/ Rory J. Cowan
Name: Rory J. Cowan
Title: President


LIONBRIDGE GLOBAL SOLUTIONS COMPANIES, INC. f/k/a BGS

COMPANIES, INC.,
a Delaware corporation

By: /s/ Rory J. Cowan
Name: Rory J. Cowan
Title: President


LIONBRIDGE GLOBAL SOLUTIONS FEDERAL, INC. f/k/a BOWNE GLOBAL

SOLUTIONS FEDERAL, INC.,
a Delaware corporation

By: /s/ Rory J. Cowan
Name: Rory J. Cowan
Title: President


LIONBRIDGE GLOBAL SOLUTIONS II, INC. f/k/a BOWNE GLOBAL

SOLUTIONS II, INC.,
a New York corporation

By: /s/ Rory J. Cowan
Name: Rory J. Cowan
Title: President






3





         
FOREIGN GUARANTORS:
      LIONBRIDGE TECHNOLOGIES B.V.,
 
 
 

 
            a company incorporated under the laws of The Netherlands

 
       
 
  By:   /s/ Rory J. Cowan
 
       

Name: Rory J. Cowan
Title: Managing Director

LIONBRIDGE HOLDINGS LUXEMBOURG S.A.R.L.,



      a            company incorporated under



      the laws of Luxembourg

By: /s/ Albert Barchard
Name: Albert A. Barchard
Title: Managing Director


LIONBRIDGE LUXEMBOURG S.A.R.L.,



      a            company incorporated under



      the laws of Luxembourg

By: /s/ Albert Barchard
Name: Albert A. Barchard
Title: Managing Director


4



    ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent on behalf of the Required Lenders

By: /s/
Name: Kevin Burke
Title: Vice President


5

EXHIBIT A

[FORM OF]
CONSENT TO FIRST AMENDMENT
TO CREDIT AGREEMENT

This Consent is given pursuant to the Credit Agreement, dated as of September 1,
2005 (as previously amended and modified, the “Credit Agreement”; and as further
amended by the Amendment (as defined below), the “Amended Credit Agreement”), by
and among LIONBRIDGE TECHNOLOGIES, INC., a Delaware corporation (the “Company”),
LIONBRIDGE INTERNATIONAL (f/k/a Lionbridge Technologies Ireland), a company
formed under the laws of Ireland and a Subsidiary of the Company (the “Irish
Borrower”), LIONBRIDGE TECHNOLOGIES HOLDINGS B.V., a company incorporated under
the laws of The Netherlands with corporate seat in Amsterdam and a Subsidiary of
the Company (“Lionbridge Holdings BV”), LIONBRIDGE OF EUROPE B.V., a company
incorporated under the laws of The Netherlands (“Lionbridge of Europe”; together
with the Company, the Irish Borrower and Lionbridge Holdings BV, the
“Borrowers”), those Material Domestic Subsidiaries of the Company party hereto
(each a “US Guarantor” and collectively, the “US Guarantors”), LIONBRIDGE
HOLDINGS LUXEMBOURG S.A.R.L., a company incorporated under the laws of
Luxembourg (“Lionbridge Holdings Sarl”), LIONBRIDGE LUXEMBOURG S.A.R.L., a
company incorporated under the laws of Luxembourg (“Lionbridge Sarl”), the
Subsidiaries of the Irish Borrower and the Dutch Borrowers party hereto
(together with the Borrowers, the US Guarantors, Lionbridge Holdings Sarl and
Lionbridge Sarl, the “Foreign Guarantors” and each a “Foreign Guarantor”), the
lenders and other financial institutions from time to time party thereto (the
“Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on
behalf of the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement unless otherwise defined herein.

The undersigned hereby approves the amendment of the Credit Agreement effected
by the First Amendment to Credit Agreement (the “Amendment”), dated as of      ,
2006, by and among the Borrowers, the US Guarantors party thereto, the Foreign
Guarantors party thereto and the Administrative Agent and hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Amended Credit Agreement.

Delivery of this Consent by telecopy shall be effective as an original.

6

A duly authorized officer of the undersigned has executed this Consent as of the
     day of      , 2006.

     ,
as a Lender

         
By:
    —  
Name:
    —  
Title:
    —  

7